Citation Nr: 0126125	
Decision Date: 11/08/01    Archive Date: 11/20/01	

DOCKET NO.  99-23 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date for the award of a total 
rating based on individual unemployability, due to 
service-connected disabilities earlier than July 11, 1998.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1983.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  On December 27, 1996, the veteran filed a claim seeking 
increased compensation based on unemployability due to his 
service-connected disabilities.  At that time, the veteran 
indicated that he was not working.  

3.  In December 1996, the veteran was hospitalized at a VA 
Medical Center (VAMC) for treatment of his service-connected 
back disability.  The veteran received a temporary total 
disability evaluation in light of this treatment from 
November 14, 1996, until February 1, 1997.

4.  From February 1997 to July 1998, the veteran received 
extensive treatment for both his service-connected and 
nonservice-connected disabilities.  During this time, the 
veteran was service-connected for coronary artery disease 
with hypertension, evaluated as 60 percent disabling from 
November 1996; lumbosacral strain, evaluated as 40 percent 
disabling from February 1997; the residuals and a fracture of 
the right ulna with traumatic arthritis of the right elbow, 
evaluated as 10 percent disabling from May 1989; and two 
noncompensable disorders, the residuals of a right finger 
fracture and coccidioidomycosis.

5.  Giving the veteran the benefit of the doubt, the 
veteran's service-connected heart disorder and back disorder 
have prevented him from obtaining or maintaining gainful 
employment since December 27, 1996.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities from December 27, 1996, is warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran filed a claim seeking 
compensation based on unemployability due to his 
service-connected disabilities on December 27, 1996.  At that 
time, the veteran was hospitalized at the VAMC for his 
service-connected back disability.  He was last employed from 
December 1993.  At this time, he indicated that he had to 
drop out of school due to his health. 

Medical records indicate a myocardial infarction in 
December 1993 and September 1994.  The veteran also has a 
history of alcohol and drug abuse, including marijuana and 
cocaine.  A history of childhood post-traumatic stress 
disorder (PTSD) (not associated with the veteran's active 
service), inactive hypertension and angina is also noted.  
The December 1996 VA hospitalization report also notes hernia 
repairs in December 1995 as well as angioplasty on three 
separate occasions.  

As noted above, the veteran was provided a temporary total 
disability evaluation for convalescence purposes due to his 
service-connected back disability from November 14, 1996, 
until February 1, 1997.  Consequently, the critical time 
period in this case is from February 1997 until the RO 
determined that the veteran was totally disabled due to his 
service-connected disabilities in July 1998.  

During this time, the veteran underwent numerous VA 
hospitalizations and treatment for both his service-connected 
and nonservice-connected disabilities.  Extensive treatment 
of the veteran's heart disorder is indicated.  A July 1997 VA 
hospitalization report indicates a cardiovascular examination 
which noted regular rate and rhythm, without murmurs and 
peripheral pulses within normal limits.  However, at that 
time, the veteran was complaining of low back pain, radiating 
to the left shoulder extremity.  Frequent headaches, chest 
discomfort and palpitations were noted.  A history of 
coronary artery disease, status-post three angioplasties, was 
recorded.  At a hearing held before a hearing officer at the 
RO in August 1997, the veteran noted three heart attacks 
since 1993.  

The veteran continued to undergo extensive treatment of both 
his service-connected and nonservice-connected disabilities.  
The veteran underwent coronary artery bypass grafting in 
July 1998.  This procedure is the basis for the RO's 
determination that the veteran was totally disabled from 
July 1998.  The July to August 1998 VA hospitalization report 
notes chest discomfort, polysubstance abuse, coronary artery 
disease, and PTSD.  Extensive coronary difficulties were 
noted.  

In his December 1999 substantive appeal, the veteran 
contended that he should be awarded a total disability rating 
from May 1997.  At a hearing held before the undersigned in 
July 2001, the veteran noted his difficulties with both his 
service-connected heart disorder and back condition.

The RO has found the veteran's service-connected coronary 
artery bypass graft, (previously rated as coronary artery 
disease with hypertension) as 60 percent disabling from 
November 1996.  The veteran was granted a temporary total 
disability evaluation due to treatment of his 
service-connected coronary disability from July 11, 1998.  
The veteran was awarded individual unemployability due to his 
service-connected disabilities from January 1999.  Service 
connection is also in effect for postoperative lumbosacral 
strain, evaluated as 40 percent disabling from February 1997; 
the residuals of a fracture of the right ulna with traumatic 
arthritis of the right elbow, currently evaluated as 
10 percent disabling; and two noncompensable disorders.  The 
RO has found the veteran to be entitled to an 80 percent 
evaluation from February 1, 1997.  

Based on the medical evidence as a whole, the Board finds 
sufficient evidence to determine that the veteran was 
unemployable due to his service-connected disabilities at the 
time he filed his initial application for the total rating in 
December 1996.  While the veteran may not have met the 
schedular criteria for such a total rating in 1996, and he 
has severe nonservice-connected disabilities, including a 
serious history of drug abuse, the Board has considered 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
There is evidence that the Board considers credible and of 
significant probative weight to indicate that the 
service-related cardiovascular disorder and back disability 
impaired earning capacity by requiring frequent treatment 
during this time.  In Fanning v. Brown 4 Vet. App.225, 229 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the disability 
required frequent hospitalizations and bed rest which 
interfere with employability.  This case clearly indicates 
frequent hospitalizations, bed rest, and unemployability.  
The Board must also consider the frequently noted and 
constant pain indicated by the veteran's service-connected 
back and heart disorder.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The medical picture in this case is complex and is clouded by 
clear evidence of substance abuse and the presence of very 
significant nonservice connected disorders.  The Board 
believes that the rating judgment by the RO was reasonable in 
determining that there was an interval when the claimant may 
have been employable between the termination of the temporary 
total rating in 1997 and the award of the total rating based 
upon individual unemployability in 1998.  After review of the 
record, however, the Board finds there is at least a 
reasonable doubt as to whether the veteran could have 
obtained full-time meaningful employment between the 
termination of the temporary total rating for the back 
disability and the further exacerbation of his 
service-connected cardiovascular condition in 1998.    
Certainly, the nature of the disability that warranted the 
surgical treatment in July 1998 did no suddenly materialize 
in that month.   Under the law, a reasonable doubt must be 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.  
Accordingly, an earlier effective date for the award of 
individual unemployability due to service-connected 
disabilities from December 27,1996, is warranted.

The Board has considered the issue of whether the veteran is 
entitled to a total rating based on unemployability due to 
his service-connected disabilities prior to December 1996.  
The Board finds no basis for a still earlier effective date 
of the award for two reasons.  First, the Board finds no 
medical evidence that would support a determination that the 
service connected disabilities alone precluded gainful 
employment prior to December 1996.  Second, the veteran 
himself, in his substantive appeal to the Board, has conceded 
this point as he stated that he believed that he was entitled 
to a total rating based on individual unemployability due to 
his service-connected disabilities from only May 1997, six 
months later than the current determination of the Board.  
Thus, the Board finds no factual support for an earlier date 
and that the veteran has effectively limited his appeal to a 
date no earlier than May 1997.  Accordingly, the Board finds 
no basis to award the veteran a total rating based on 
individual unemployability due to his service-connected 
disabilities prior to December 1996.  As the claim has been 
allowed in full, a discussion of the impact of the Veterans 
Claims Assistance Act of 2000 (the "VCAA"), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001), 66 
Fed. Reg., No. 168, 45620-45632 (Aug. 29, 2001), on this case 
is not warranted.



ORDER

Entitlement to an effective date of December 27, 1996 for the 
award of a total rating based on individual unemployability 
due to the veteran's service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

